Citation Nr: 0005508	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-43 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 16, 
1982 for the award of service connection for post traumatic 
stress disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in March 1995, 
of the Department of Veterans Affairs (VA), Oakland, 
California, Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran served on active duty from March 1966 to 
December 1968.

2.  On September 16, 1982, the RO received the veteran's 
application for compensation benefits for a "combat 
flashbacks" and "delayed stress ".  The RO construed this 
application as a claim for entitlement to service connection 
for post traumatic stress disorder.  Service connection was 
granted for post-traumatic stress disorder effective 
September 16, 1982.

3.  The RO was not in receipt or possession of any evidence 
between December 4, 1968 and September 16, 1982 that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on post traumatic stress 
disorder.  

4.  The veteran did not meet the eligibility criteria for 
service connection for post traumatic stress disorder on 
April 11, 1980. 


CONCLUSION OF LAW

An effective date earlier than September 16, 1982, for the 
award of service connection for post traumatic stress 
disorder is not warranted.  38 U.S.C.A. § 5110 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from March 1966 to December 
1968.  Service in Vietnam is indicated by the evidence of 
record.

A December 1968 VA treatment record reflects treatment of an 
inflamed left tonsil.  On December 20, 1968, the RO received 
the veteran's original application for compensation and 
pension.  He filed a claim for service connection for 
tonsillitis and skin disease (fungus).  In May 1969, the RO 
denied the veteran's claim for disability compensation 
because he failed to report to a scheduled examination.  
There is no mention of a psychiatric disability in any of 
these records.

VA records , of hospitalization from June 24, 1980 to July 3, 
1980 at the San Francisco, California VA Medical Center 
reflected diagnoses of fever with probable viral syndrome, 
hepatitis, hyponatremia, leukopenia, and history of I.V. drug 
use.  Post-traumatic stress disorder was not mentioned.

VA treatment records from the VA Medical Center in San 
Francisco, California, dated from June 1980 to November 1980, 
indicate that the veteran underwent neurological work-up and 
was evaluated for syncopal episodes.  A December 1980 
treatment record by Dr. E.D. reveals that the veteran 
reported having episodes of loss of consciousness.  The 
examiner indicated that it was unknown what was causing the 
intermittent symptoms.  A January 1981 medical record by Dr. 
K.C. indicates that the veteran was admitted for further 
evaluation for episodes of syncope.  It was determined that 
the veteran had non-specific syncope.  Treatment records 
dated in April 1981, indicate that the veteran reported 
having "minor spells."  It was further noted that the 
veteran reported drinking and using amphetamines. 

On March 19, 1981, the RO received the veteran's claim for 
non service-connected pension benefits, due to a neurological 
condition and a drug problem.  In a May 1981 rating decision, 
the RO denied entitlement to nonservice-connected pension 
benefits.  

An August 6, 1982 VA treatment record from the Antabuse 
clinic at the Baltimore, Maryland, VA medical center, 
indicates that the veteran has been on Antabuse; he wished to 
continue and he needed a refill.  VA hospitalization records, 
for hospitalization from September 14, 1982 to January 7, 
1983, reflect a discharge diagnosis of chronic alcoholism and 
sociopathic personality.  The veteran was discharged to 
report for admission to the post traumatic stress syndrome 
program at the VA Medical Center in Coatesville, 
Pennsylvania, on January 11, 1983.  During his 
hospitalization at the Coatesville VA facility, the veteran 
was diagnosed with post traumatic stress disorder.  
Subsequent medical records, including the report of a May 
1983 VA psychiatric examination, confirmed the diagnosis of 
post traumatic stress disorder.

On September 16, 1982, the VA received the veteran's claim 
for compensation benefits for "combat flashbacks (delayed 
stress)."  The veteran indicated that he had been shot down 
in Vietnam in a helicopter.  He indicated that he had 
received psychiatric treatment at the General Hospital 
Community Hospital in 1976 and 1982; the VA Medical Center in 
San Francisco, California, in 1980; and at the VA Medical 
Center in Baltimore, Maryland in August 1982.  The veteran 
stated that the stress started manifesting three to five 
years earlier.  He indicated that he was presently a patient 
at the VA Medical Center at Perry Point, Maryland.    

A June 1983 rating decision established service connection 
for post traumatic stress disorder.  A 30 percent disability 
evaluation was assigned from September 21, 1982.  A 100 
percent temporary total evaluation pursuant to 38 C.F.R. 
§ 4.29 was assigned effective from January 11, 1983, and a 50 
percent evaluation was assigned effective May 1, 1983.  A 
September 1983 rating decision assigned a 100 percent 
evaluation to the post traumatic stress disorder effective 
January 11, 1983. 

In July 1993 statement to the RO, the veteran asserted that 
he was entitled to a "retroactive award" for post traumatic 
stress disorder.  The veteran argued that service connection 
should have been established for post traumatic stress 
disorder since he left active duty and the effective date for 
his award should be in August 1980, when he first should have 
been diagnosed with post traumatic stress disorder. 
In a November 1994 statement, the veteran asserted that he 
was entitled to an effective date from 1976, when he first 
complained of blackouts.  

At a hearing before the RO in February 1995, the veteran 
stated that he first started to display symptoms of post 
traumatic stress disorder in 1976.  Hearing Transcript, 
hereinafter Tr., 2.  He indicated that he would get into 
assaults and have blackouts.  Tr. 2.  The veteran indicated 
that he was first treated in 1976 at Fort Miley; he did not 
remember the doctors' names.  Tr. 7.  

In a February 1995 statement, Dr. E.M., a VA psychiatrist, 
indicated that the veteran has suffered from post traumatic 
stress disorder for years, and probably suffered from post 
traumatic stress disorder since shortly after discharge from 
the service.  Dr. E.M. stated that the diagnosis was delayed 
partly because of the lack of understanding of the disorder 
and because of the veteran's maladaptive social behaviors 
that were frequently the focus of attention.  

In a March 1995 rating decision, the RO determined that 
entitlement to an earlier effective date for the award of 
service connection for post traumatic stress disorder was 
established on the basis of clear and unmistakable error.  
The RO determined that that the correct effective date for 
service connection for post traumatic stress disorder was 
September 16, 1982, which was the date of the receipt of the 
veteran's application for compensation and pension benefits 
for service connection for post traumatic stress disorder.  
The RO indicated that the date of the receipt of the 
application was September 16, 1982, and the June 1983 rating 
decision was clearly and unmistakably erroneous in 
establishing service connection for post traumatic stress 
disorder from September 21, 1982.  The RO indicated that 
there was no evidence that a claim for service connection for 
post traumatic stress disorder was filed prior to September 
16, 1982.  Thus, according to the RO, there was no basis for 
entitlement to an effective date prior to September 16, 1982, 
for the award of post traumatic stress disorder.  

In an April 1995 statement, the veteran asserted that he was 
treated for post traumatic stress disorder in 1980 at the 
Perry Point VA medical facility and that he should receive 
compensation from that date as the report of treatment should 
have been considered an informal claim.  At a hearing before 
the RO in November 1996, the veteran asserted that he should 
be assigned a 100 percent rating for the post traumatic 
stress disorder from September 14, 1982.  Tr. 1.  He 
asserted, in essence, that he was hospitalized at Perry Point 
for post traumatic stress disorder but it was not diagnosed 
at that time.  Tr. 3.  In a June 1997 statement, the veteran 
asserted that he was entitled to a retroactive award to the 
six months he was hospitalized at Perry Point, Maryland, VA 
Medical Center in 1981, from August 1981 to December 1981, at 
100 percent.  

A July 1997 rating decision assigned a 100 percent evaluation 
to the post traumatic stress disorder effective September 16, 
1982, pursuant to 38 C.F.R. § 4.29 for hospitalization.  A 
100 percent evaluation was assigned effective January 7, 
1983.  

In October 1998, the VA Medical Center located in San 
Francisco, California, indicated that no outpatient treatment 
records for the veteran were found dated from 1976.  

At a hearing before the RO in June 1999, the veteran stated 
that he went to the Fort Miley VA hospital in San Francisco, 
California, in 1976 for post traumatic stress disorder.  Tr. 
3 and 6.  At the time, he was told this was a readjustment 
problem.  Tr. 3.  

In an August 1999 supplemental statement of the case, the RO 
indicated that entitlement to an earlier effective date for 
the assignment of the 100 percent evaluation for post 
traumatic stress disorder prior to September 16, 1982 was not 
established, because the pertinent regulations did not 
provide for the assignment of an effective date prior to the 
date of the claim.  

Pertinent Law and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (1999).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (1999).  

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA. 38 C.F.R. § 
3.1(r) (1999). 

38 C.F.R. § 3.155 (1999), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157 (1999).  As to reports prepared by VA or 
the uniformed services, the date of receipt of such a claim 
is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b). 

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157 (1999). 

Legal authority also provides that where compensation 
benefits are awarded pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the law.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a).  If a claimant requests review 
of his claim within one year from the effective date of the 
liberalizing regulation, benefits may be authorized from the 
effective date of the liberalizing provisions.  38 C.F.R. § 
3.114(a)(1).  However, if the claimant requests review of his 
claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3). 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  38 U.S.C.A. § 5110 (g); 38 
C.F.R. § 3.114(a). 

Analysis

Initial matters

The veteran's claim is well grounded.  That is, the claim is 
not inherently implausible.  38 U.S.C.A. § 5107(a) (West 
1991).  

Once a claim has been determined to be well grounded, VA's 
statutory duty to assist the veteran in the development of 
his claim is triggered.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.159.  In this case, the Board is of course aware of the 
veteran's contentions that he was treated for post traumatic 
stress disorder at various places and times prior to 1982.  
To the extent possible, VA and other medical records 
pertaining to medical treatment of the veteran since he left 
service have been obtained.  There is no indication that any 
extant records have not been obtained.  statutory obligation 
of VA to assist the veteran in the development of his claim 
is thus satisfied. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  38 U.S.C.A. 
§ 7104.  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein. 

Discussion

Review of the record reveals that the RO received the 
veteran's claim for entitlement to service connection for 
"combat flashbacks (delayed stress)" on September 16, 1982.  
The RO construed this claim as a claim for entitlement to 
service connection for post traumatic stress disorder.  There 
is no evidence in the claims folder that the veteran filed a 
claim for service connection for post traumatic stress 
disorder prior to that date.  

VA law and regulations indicate that unless a claim is filed 
within one year of service discharge, the effective date for 
the award of compensation based on an original claim will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. 
3.400.  Thus, the correct effective date for the award of 
service connection for post traumatic stress disorder is May 
16, 1982, which is the date of receipt of the claim. 

The veteran argues that the award of service connection for 
post traumatic stress disorder should be effective from his 
separation from active duty.  However, there is no evidence 
showing that the veteran filed a claim for service connection 
for post traumatic stress disorder within one year of his 
service discharge in December 1968.  As noted above, the 
claim for service connection for post-traumatic stress 
disorder was filed on September 16, 1982, many years after he 
left service.  Since the veteran did not file his claim for 
entitlement to service connection for post traumatic stress 
disorder within a year after separation from service, the 
effective date for service connection cannot be earlier than 
the date of receipt of the veteran's claim, which is 
September 16, 1982.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2).

The veteran filed a claim for entitlement to service for 
tonsillitis and a skin disease in December 1968.  However, in 
the December 1968 claim, the veteran did not mention or 
identify post traumatic stress disorder.  In March 1981, the 
veteran filed a claim for entitlement to service connection 
for a neurological disorder (seizures) and a drug problem.  
Again, the veteran did not mention or identify post traumatic 
stress disorder in this claim. 

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a).  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
As noted above, an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

The Board, on its own initiative, has reviewed the record and 
been unable to identify any earlier communication from the 
veteran which could be interpreted as a formal or informal 
claim for entitlement to service connection for post 
traumatic stress disorder which was received by the VA prior 
to September 16, 1982 and which meets the requirements of 
either 38 C.F.R. §§ 3.155 or 3.157.  Indeed, there is no 
medical evidence of post traumatic stress disorder until 
early 1983, after the veteran filed his claim.

The veteran asserts that he had received psychiatric 
treatment at various VA medical facilities since 1976.  He 
argues that the effective date for the award of service 
connection should be in 1976, when he was first treated for 
blackouts.  The veteran contends that the blackouts were 
symptoms of post traumatic stress disorder.  The veteran also 
argues that service connection for post traumatic stress 
disorder should have been established in August 1980, when he 
should have been diagnosed for post traumatic stress 
disorder. 

The Board observes that there is no objective evidence of 
diagnosis of or treatment for post traumatic stress disorder 
prior to the hospitalization in Coatesville in January 1983.  
To the extent that the veteran's statements are to the 
contrary, the Board places greater weight on the extensive 
medical records prior to that date, none of which mentions or 
suggests post traumatic stress disorder.  The Board again 
points out that the RO made a diligent effort to obtain all 
of the VA treatment records identified by the veteran.  

To the extent that the veteran is contending that he was 
misdiagnosed by various health care professionals prior to 
1983, as a lay person with no medical training he cannot 
offer competent opinions as to medical diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Moreover, even if the veteran had been diagnosed or treated 
for post traumatic stress disorder prior to his September 
1982 claim, it is the date of the claim, not the date of 
treatment which ordinarily controls with respect to the 
assignment of an effective date of service connection.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In addition, there is no evidence in the record, prior to the 
formal claim received by the RO on September 16, 1982, that 
indicates any intent on the part of the veteran to apply for 
benefits or in any way specifically identifies "the benefit 
sought," (i.e., compensation under the provisions of 38 
U.S.C.A. § 1151), as required by § 3.155(a).  See Dunson v. 
Brown, 4 Vet. App. 327, 329-330 (1993).  In Brannon v. West, 
12. Vet. App. 32 (1998), the Court observed that while the 
Board must interpret an appellant's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the appellant.  The Court has held that an 
appellant must have asserted the claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  Thus, the Board finds that none of the medical 
evidence of record dated prior to September 16, 1982 
constitutes an informal claim for entitlement to service 
connection for post traumatic stress disorder, which was not 
mentioned in any of those records.  Moreover, the Board is 
unable to identify an statement or other evidence prior to 
September 1982 which meets the regulatory requirements of an 
informal claim for benefits under the provisions of 38 C.F.R. 
§ 3.155.  

The veteran's representative argues that the March 1981 claim 
for nonservice-connected pension benefits due to a 
neurological disorder and for a drug problem should be 
construed as a claim for entitlement to service connection 
for post traumatic stress disorder.  The veteran asserts that 
the neurological symptoms were, in fact, symptoms of post 
traumatic stress disorder.  However, the Court has held that 
an appellant must have asserted the claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  A claim of entitlement to service connection for 
post traumatic stress disorder was not expressly or impliedly 
raised in the March 1981 claim.  The veteran did not mention 
post traumatic stress disorder in this claim, and he did not 
indicate that neurological symptoms were due to post 
traumatic stress disorder.  The Board points out that the 
medical evidence of record, dated in 1980 and 1981, indicates 
that the cause for the neurological symptoms was unknown; 
post traumatic stress disorder was not mentioned.  Thus, the 
Board finds that the March 1981 claim cannot be interpreted 
as an informal claim for service connection for post 
traumatic stress disorder pursuant to 38 C.F.R. § 3.155.   

With respect to the applicability of 38 C.F.R. § 3.157, the 
Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  In the 
present case, there was no allowance or disallowance of a 
claim for compensation for service connection for post 
traumatic stress disorder prior to the June 1983 rating 
decision in which the RO awarded service connection for post 
traumatic stress disorder.  Crawford v. Brown, 5 Vet. App. 
33, 35-6 (1993); 38 C.F.R. § 3.157 (1999); see also Dunson v. 
Brown, 4 Vet. App. 327, 329-30 (1993).  In this case, the VA 
hospitalization and examination reports dated prior to 
September 16, 1982 do not constitute informal claims under 
the provisions of 38 C.F.R. § 3.157, as the provisions of 38 
C.F.R. § 3.157 apply only to claims for increase or to reopen 
claims which have been previously denied. 

The Board is cognizant of the veteran's arguments that an 
earlier effective date is warranted because he believes he 
had post traumatic stress disorder since separation from 
military service.  As noted above, a lay person the veteran 
cannot proffer a competent self-diagnosis.  See Espiritu, 
supra.  Moreover, the Board is constrained by law and 
regulations governing the establishment of effective dates 
for the award of compensation.  As noted above, the most 
significant factor in the assignment of effective dates is 
the date that a claim for benefits was filed.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Service connection has 
been granted for post traumatic stress disorder, a 
recognition that this disability is indeed directly related 
to the veteran's military service, although not necessarily 
existing from the date of his separation from service.  In 
any event, however, the effective date of the grant of 
service connection cannot be earlier than the date of the 
receipt of the veteran's claim. 

Lastly, the Board notes that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a).  

The addition of post traumatic stress disorder as a 
diagnostic entity in the VA's Schedule for Rating Mental 
Disorders was a "liberalizing VA issue" for purposes of 38 
C.F.R. § 3.114(a).  Thus, for post traumatic stress disorder 
service connection claims, an effective date prior to the 
date of claim cannot be assigned under 38 C.F.R. § 3.114(a) 
unless the claimant met all eligibility criteria for the 
liberalized benefit on April 11, 1980, the effective date of 
the regulatory amendment adding the diagnostic code for post 
traumatic stress disorder, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  See VAOPGCPREC 
26-97 (July 16, 1997).   

In this case, the veteran did not meet all of the eligibility 
criteria for the liberalized benefit on April 11, 1980 
because there is no medical evidence of post traumatic stress 
disorder at that time.  Review of the record reveals that 
treatment records dated from 1980 to 1983 indicate that the 
veteran had a history of I.V. drug use, alcoholism, and 
amphetamine use.  The treatment records do not reflect a 
diagnosis of post traumatic stress disorder on April 11, 
1980.  The evidence of record shows that post traumatic 
stress disorder was first diagnosed after the veteran's claim 
for benefits was filed in September 1982.  

The Board is cognizant of the veteran's argument that an 
earlier effective date is warranted because he believes that 
his psychiatric and neurological symptoms, dating back to 
1976 and 1980, were symptoms of post traumatic stress 
disorder.  However, the Board is constrained from 
substituting its own medical judgment in place of the 
diagnoses and findings provided by the medical professionals 
of record on and after April 11, 1980.  See Allday v. Brown, 
7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Despite the addition of post traumatic stress 
disorder to the DSM, those medical professionals did not 
diagnose post traumatic stress disorder on April 11, 1980, or 
for several years thereafter.  

As noted above, the veteran has submitted a February 1995 
statement by his VA psychiatrist.  The VA psychiatrist 
indicated that the veteran "probably" had post traumatic 
stress disorder since separation from service.  The Board 
finds that this medical statement is too speculative to 
establish that the veteran did, in fact, have post traumatic 
stress disorder on April 11, 1980.  The physician did not 
provide supporting clinical data or other rationale for this 
conclusion.  Contemporaneous medical records, dated in 1980, 
do not reflect a diagnosis of post traumatic stress disorder.  
Thus, the Board finds that this medical opinion has limited 
probative value and is not sufficient evidence to establish 
that the veteran had post traumatic stress disorder on April 
11, 1980.  
  
In summary, after reviewing the record, the Board can find no 
evidence of a claim of entitlement to service connection for 
post traumatic stress disorder, formal or informal, filed 
prior to September 16, 1982.  As there is no evidence of 
record of the veteran filing a prior claim of entitlement to 
service connection for post traumatic stress disorder, the 
effective date in this case is September 16, 1982.  For the 
reasons and bases discussed above, the arguments advanced by 
the veteran do not provide a basis for an earlier effective 
date.  Accordingly, an earlier effective date for an award of 
service connection for post traumatic stress disorder is not 
warranted.  The benefit sought on appeal is therefore denied. 

Additional Matter

The Board notes that the veteran appears to be asserting that 
there was clear and unmistakable error because he believes 
that his post traumatic stress disorder was misdiagnosed as a 
sociopathic personality disorder, and post traumatic stress 
disorder should have been diagnosed in 1980. 

The veteran's assertion of what he calls a misdiagnosis of 
his disability by VA physicians is basically an assertion of 
clear and unmistakable error on the part of VA physicians.  
Medical personnel, whether they work for VA or the service 
department, are not adjudicators, and as such, cannot commit 
clear and unmistakable error.  See Henry v. Derwinski, 2 Vet. 
App. 88, 90 (1992).  Moreover, an alteration in the diagnosis 
of a disability cannot give rise to clear and unmistakable 
error.  See Kronberg v. Brown, 4 Vet. App. 399, 401 (1993) 
(where new evidence resulting in a diagnosis of chronic 
mononucleosis was unavailable at the time of an initial 
application for benefits, Board's decision that there was no 
clear and unmistakable error in the original adjudication was 
not arbitrary, capricious or an abuse of discretion). 

Moreover, to the extent he veteran has alleged that VA rating 
decisions, such as  that in June 1983, contain clear and 
unmistakable error in their reliance on the lack of diagnoses 
of PTSD in pre-1983 medical records, he has in effect 
expressed disagreement as to how the facts were weighed or 
evaluated.  Such disagreement in and of itself does not 
constitute a valid claim of clear and unmistakable error.  
See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991); 
Eddy v. Brown, 9 Vet. App. 52 (1996).  Accordingly, a valid 
claim of clear and unmistakable error has not been raised. 


ORDER

Entitlement to an effective date earlier than September 16, 
1982, for the award of service connection for post traumatic 
stress disorder is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  The Board notes in passing that this opinion arose in the context of a claim for entitlement to an earlier 
effective date for service connection for post traumatic stress disorder.  

